DETAILED ACTION
This is in response to the request for continued examination filed 22 March 2022.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 March 2022 has been entered.
As a result of the amendment, claims 1, 3, 9, 11, 15-16, and 18-19 are amended. Therefore, claims 1-20 are currently pending in the application. Claims 1, 9 and 16 are independent claims.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
In view of the amendments to the claims, the Examiner withdraws the previous rejection of claims 3 and 11 under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 5-6, 9, 11, 13-14 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fillingim et al. (U.S. PGPub 2011/0060927; Mar. 10, 2011; hereinafter “Fillingim”).
Regarding claim 1, Fillingim teaches a method comprising: [figs 7, 13, 14]
receiving, at a storage controller operably connected to a storage device, a first command, the first command being other than a power control command; [Fig. 7A, operations received; also  step 1302, receive set of operations; ¶ [0309]; ¶ [0272] teaches types of operations including read or writes, i.e. other than power control command]
in response to receiving the first command, beginning, by the storage controller, to perform a plurality of operations in accordance with the first command; [[0251] The schedule module 612 of the throttle module 622 may manage the queue 710 and select operations 702 from the queue 710 for execution; also step 1306; schedule perform two or more operations;  also Fig 14, step 1408 ].
while performing the plurality of operations in accordance with the first command, receiving, at the storage controller, a second command, [Fig. 7, schedule 612 uses energy information from operation module 614 to perform scheduling of operation to meet a power consumption target ¶ [251],  while performing execution of operation, step 1408, receive change in parameter (power) command Step 1412-16; ¶ [0316] teaches a dynamic change in parameters such as power consumption targets ]
in response to receiving the second command, processing, by the storage controller, the second command before performance of the plurality of operations is complete. [The performance of the component 530 may thus be changed dynamically to account for changes in the demands on the component 530, user preference, and other changes (¶ [0316])]
Fillingim does not explicitly teach that the second command is performed concurrently with the first command. However, Fillingim teaches that the performance of the power related parameters may be changed dynamically and if the parameters are altered that performance limits are determined with the new parameters. (¶ [0316]). Thus, when the parameters are changed, any operations that are currently in process are performed based on the new parameters for the benefit of dynamically accounting for changes in the demands on the component (¶ [0316]).  Par. 312 talks about method 1400 is relating to power consumption with operation adjustment.  
Regarding claim 3, Fillingim teaches the method of claim 1, and further teaches upon processing of the second command, performing a remainder of the plurality of operations in accordance with the first command in accordance with the power control information. [dynamically changing power performance parameters (¶ [0316])]
Regarding claim 5, Fillingim teaches the method of claim 1, and further teaches the storage controller passing along at least a portion of the power control information to at least one other storage device. [one of the component power management apparatuses 122a-c may serve as a master, or the like. (¶ [0191]); A master power management component will pass parameters along to a slave device.]
Regarding claim 6, Fillingim teaches the method of claim 5, and further teaches the first and second commands are received from a host [Fig 5, Computing system 114] operably connected to the storage controller [items 122], the method further comprising: receiving, at the storage controller, power usage information from the at least one other storage device; and passing along, by the storage controller, at least a portion of the power usage information to the host. [The computing system 114 and/or the power management apparatuses 122, 122a-c may dedicate more or less power to a particular component 530a-c or the storage device 102 at a particular time based on power consumption rates of other components 530a-c and of the storage device 102. (¶ [0189]).]
Regarding claim 9, Fillingim teaches a non-transitory computer readable medium containing processor-executable instructions that, when executed by a processing element of a storage controller operably connected to a storage device, cause the storage controller to: [¶ [0053]
The claim then recites the method of claim 1, and is rejected under a similar rational as regarding claim 1 above.
Regarding claims 11 and 13 - 14, the claims depend on claim 9 and recite the limitations of claims 3 and 5 - 6 respectively. The claim is rejected under a similar rational as regarding the respective claim above.
Regarding claim 16, Fillingim teaches a storage device comprising: a non-volatile memory comprising one or more flash memory devices; and a controller operably connected to the non-volatile memory and configured to: [Fig 5; ¶ [0071]]
The claim then recites the method of claim 1, and is rejected under a similar rational as regarding claim 1 above.
Claims 2, 10 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fillingim in view of Kam et al. (U.S. PGPub 2012/0166823; Jun. 28, 2012; hereinafter “Kam”).
Regarding claim 2, Fillingim teaches the method of claim 1. Fillingim does not specifically teach operating the storage device in accordance with at least a portion of the power control information across a reset and/or a power cycle of the storage device.   
However, in the related art of power management of memory [Abstract], Kam teaches operating the storage device in accordance with at least a portion of the power control information across a reset and/or a power cycle of the storage device. [Fig 1the eDRAM configuration module 154 provides a mechanism for the eDRAM module 150 to maintain a set of configuration settings that persists between various power state transitions including settings relevant to the those transitions. In one embodiment, the eDRAM configuration module 154 includes settings that specify the power state of individual ways when the memory array 180 comprises multiple ways. (¶ [0029]); a power cycle is a reset of the storage device]
Kam further teaches “individual ways may be flushed and powered down to enable finer-grain tradeoff between eDRAM power and performance benefits of using the eDRAM.” (¶ [0029])
Therefore, it would have been obvious to one of ordinary skill in the art prior to the current invention to have applied the teaching of Kam of settings that persist between power state transitions to the method of Fillingim to achieve a method in which power commands in which the memory operates in accordance power control information across a reset for the benefit of enabling performance benefits of using the memory.
Regarding claim 10, the claim depends on claim 9 and recites the limitations of claim 2. The claim is rejected under a similar rational as regarding claim 2 above.
Regarding claim 17, the claim depends on claim 16 and recites the limitations of claim 2. The claim is rejected under a similar rational as regarding claim 2 above.
Claims 4, 12 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fillingim in view of Hobson (U.S. PGPub 2008/0195875; Aug. 14, 2008; hereinafter “Hobson”).
Regarding claim 4, Fillingim teaches the method of claim 1 and Fillingim further teaches the storage device comprises one or more flash memory devices, and [the solid-state storage media 110 such as NAND flash or other storage media (¶ [0099])] and further that
Fillingim does not teach the processing comprises altering how many of the flash memory devices are maximally enabled to be concurrently active.
However, in the related art of power management in integrated circuits (¶ [0001]), Hobson teaches altering how many of the flash memory devices are maximally enabled to be concurrently active. [Fig 3, steps 330-350; If it is determined that a transition is required, then a memory portion of a volatile memory is, in step 330, identified to be active. For example, the RAM controller 125 can identify a portion of the RAM 120 to be active by loading a predetermined configuration that specifies which portion of the RAM 120 is to be active in the low power mode. (¶ [0052]); a predetermined configuration to be active in low power mode is maximally enabled concurrently active number of devices.]
Hobson further teaches that the method is “for reducing leakage current in device” (¶ [0051]) 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the current invention to have applied the teaching of Hobson to the method of Fillingim to achieve a method in which the maximal number of memory devices to is altered to be concurrently active for the benefit of reducing leakage device current in the device.  
Regarding claim 12, the claim depends on claim 9 and recites the limitations of claim 4. The claim is rejected under a similar rational as regarding claim 4 above.
Regarding claim 18, the claim depends on claim 16 and recites the limitations of claim 4. The claim is rejected under a similar rational as regarding claim 4 above.
Allowable Subject Matter
Claims 7 - 8, 15 and 19 - 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Please see the previous office action mailed 23 July 2021 for reasons for indication of allowable subject matter.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 16 have been considered but are moot because the new ground of rejection based on the amended claims does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA NEVELN whose telephone number is (571)272-9865. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571)272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.N./            Examiner, Art Unit 2186              


/KIM HUYNH/            Supervisor Patent Examiner, Art Unit 2186